            Case 2:20-cv-01494-RAJ Document 28 Filed 11/19/20 Page 1 of 10




1

2

3

4                                                                The Honorable Richard A. Jones

5
                              UNITED STATES DISTRICT COURT
6                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
7
            CHRISTOPHER KING, J.D. A/K/A                         NO. 2:20-CV-01494-RAJ
8           KINGCAST, and JOHN NOVAK,
                                                                 STATE DEFENDANTS’
9                                    Plaintiffs,                 MOTION TO DISMISS
                                                                 PURSUANT TO FRCP 12(b)1, 2
10                          v.
11          LIQUOR AND CANNABIS BOARD OF
            THE STATE OF WASHINGTON; JANE                        NOTE ON MOTION
12          RUSHFORD, Chair of the Liquor and                    CALENDAR:
            Cannabis Board; RICK GARZA, Director
13          of the Liquor and Cannabis Board; JAY                December 11, 2020
            INSLEE, Governor of Washington;
14          ROBERT FERGUSON, Washington
            Attorney General; WILLIAM P. BARR,
15          United States Attorney General; and
            OFFICE OF NATIONAL DRUG
16          CONTROL POLICY
17          In their Individual and Official Capacities,
18                               Defendants.
19                                             I.   MOTION
20          The Honorable Jay Inslee, Governor of the State of Washington; Robert Ferguson,
21
     Washington State Attorney General; the Liquor and Cannabis Board of the State of
22
     Washington; Jane Rushford, Chair of the Liquor and Cannabis Board; and Rick Garza, Director
23
     of the Liquor and Cannabis Board (collectively, the State Defendants), respectfully move this
24

25   Court for an order dismissing this action for lack of jurisdiction. Fed. R. Civ. Proc. 12(b)(1),

26   (2). The First Amended Complaint (Complaint) fails to establish that Plaintiff’s right to relief


       STATE DEFENDANTS’                                   1             ATTORNEY GENERAL OF WASHINGTON
                                                                          Licensing & Administrative Law Division
       MOTION TO DISMISS                                                          1125 Washington St SE
       (2:20-CV-01494-RAJ)                                                       Olympia, WA 98504-0110
                                                                                      (360) 753-2702
            Case 2:20-cv-01494-RAJ Document 28 Filed 11/19/20 Page 2 of 10




1    necessarily depends on resolution of a substantial question of federal law. Alternately, the
2    Eleventh Amendment bars this suit against the State Defendants. For the reasons set forth
3
     below, Plaintiffs’ complaint against the State Defendants should be dismissed.
4
               II.     MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
5
     A.     Introduction
6

7           Plaintiffs Christopher King, J.D. and John Novak (Plaintiffs) brought this challenge to

8    the authority of enforcement officers employed by the Washington State Liquor and Cannabis

9    Board (LCB) as well as the LCB’s regulation of the quality and variety of marijuana available
10   at retail. Plaintiffs named as defendants Jay Inslee, Governor of the State of Washington;
11
     Robert Ferguson, Attorney General of the State of Washington; Jane Rushford, Chair of the
12
     Washington State Liquor and Cannabis Board; Rick Garza, Director of the Washington State
13
     Liquor and Cannabis Board; and the Washington State Liquor and Cannabis Board. Plaintiffs
14

15   name the United States Attorney General and the Office of National Drug Control Policy as

16   additional defendants.

17
     B.     Factual Background
18
            Years ago, Washington voters enacted an initiative measure to establish a licensing and
19
     regulatory system governing the production, processing, distribution, and possession of
20
     marijuana for recreational purposes. 2013 Wash. Sess. Laws ch. 3 (codified as part of Wash.
21

22   Rev. Code ch. 69.50). That measure designated the Washington State Liquor Control Board,

23   later renamed the Washington State Liquor and Cannabis Board (LCB), as the state agency

24   responsible for issuing licenses to producers, processors, and retailers of marijuana and for
25
     adopting related rules. Wash. Rev. Code § 69.50.342, .345. Pursuant to Revised Code of
26


       STATE DEFENDANTS’                                 2             ATTORNEY GENERAL OF WASHINGTON
                                                                        Licensing & Administrative Law Division
       MOTION TO DISMISS                                                        1125 Washington St SE
       (2:20-CV-01494-RAJ)                                                     Olympia, WA 98504-0110
                                                                                    (360) 753-2702
            Case 2:20-cv-01494-RAJ Document 28 Filed 11/19/20 Page 3 of 10




1    Washington (RCW) 66.44.010, LCB has the “power to enforce the penal provisions of this title
2    and the penal laws of this state relating to . . . liquor.” RCW 66.44.010(2). With the legalization
3
     of recreational marijuana, LCB’s scope of authority expanded to include enforcement of the
4
     state’s marijuana laws. RCW 69.50.500(a). In order to carry out its enforcement activities the
5
     LCB “may appoint and employ, assign to duty and fix the compensation of, officers to be
6

7    designated as liquor enforcement officers.” RCW 66.44.010(4). As employees of a limited

8    authority Washington law enforcement agency, LCB enforcement officers are, by statute,

9    limited authority peace officers. RCW 10.93.020(4).
10
             Plaintiffs assert that because Washington State law only grants the LCB enforcement
11
     authority for laws related to liquor and because LCB enforcement officers are not general
12
     authority peace officers, they lack authority to enforce “criminal cannabis statutes.” Compl. ¶
13
     ¶14, 19. Plaintiffs contend that after various legislative attempts to obtain general authority
14

15   status for its officers, LCB inappropriately adopted a policy in which LCB refers to

16   enforcement personnel as “peace officers,” possessing the authority to carry firearms and, in
17   certain circumstances, conduct arrests without warrant. Compl. ¶ ¶ 36–39. Additionally,
18
     Plaintiffs allege that the LCB “imperils cannabis users” by not requiring testing to check for
19
     impurities or contamination. Compl. ¶ 49. Last, Plaintiffs argue that due to changes in
20
     Washington State law, Plaintiff Novak cannot obtain consistent access to the strains of
21

22   marijuana that address his health issues. Compl. ¶ ¶ 58–61.

23          Plaintiffs assert that the foregoing constitute violations of both substantive and

24   procedural due process rights guaranteed by the Fifth and Fourteenth Amendments to the
25   United States Constitution, providing a basis for a claim under 42 U.S.C. § 1983. Compl. 17.
26


       STATE DEFENDANTS’                                    3              ATTORNEY GENERAL OF WASHINGTON
                                                                            Licensing & Administrative Law Division
       MOTION TO DISMISS                                                            1125 Washington St SE
       (2:20-CV-01494-RAJ)                                                         Olympia, WA 98504-0110
                                                                                        (360) 753-2702
            Case 2:20-cv-01494-RAJ Document 28 Filed 11/19/20 Page 4 of 10




1    As a remedy for the alleged violations, Plaintiffs seek an injunction, prohibiting LCB from
2    using the word “[p]olice” to describe its officers that Plaintiffs deem improperly trained as well
3
     as preventing such officers from taking any enforcement action. Compl. 18. Plaintiffs also seek
4
     to enjoin all pending enforcement matters associated with these officers as well as an order
5
     deeming all criminal cases brought against individuals “under the artificially enlarged LCB
6

7    ambit” as moot. Id. Last, Plaintiffs request an order, requiring the LCB to develop a marijuana-

8    testing regimen to uncover various potential contaminants and to recall all products who fail

9    to meet testing standards. Id.
10   C.     Argument and Authority
11
            This Court should dismiss all claims against the State Defendants under Federal Rules
12
     of Civil Procedure (FRCP) 12(b)(1) because Plaintiffs requested relief depends on resolution
13
     of questions of Washington State, not federal law. Alternatively, Eleventh Amendment
14
     immunity or qualified immunity bars all causes of action against the State Defendants.
15

16          1.      Plaintiffs’ fail to establish a Federal Cause of Action

17          Congress has granted federal courts jurisdiction over “all civil actions arising under the

18   Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arise[es] under
19   federal law within the meaning of § 1331 ... if a well-pleaded complaint establishes either that
20
     federal law creates the cause of action or that the plaintiff’s right to relief necessarily depends
21
     on resolution of a substantial question of federal law.” Cook Inlet Region, Inc., v. Rude, 690
22
     F.3d 1127, 1130 (9th Cir. 2012). A plaintiff may not establish federal jurisdiction by including
23

24   in its complaint allegations of federal-law questions that are not essential to its claim. Coeur

25   d’Alene Tribe v. Hawks, 933 F.3d 1052, 1055 (9th Cir. 2019).

26


       STATE DEFENDANTS’                                    4              ATTORNEY GENERAL OF WASHINGTON
                                                                            Licensing & Administrative Law Division
       MOTION TO DISMISS                                                            1125 Washington St SE
       (2:20-CV-01494-RAJ)                                                         Olympia, WA 98504-0110
                                                                                        (360) 753-2702
            Case 2:20-cv-01494-RAJ Document 28 Filed 11/19/20 Page 5 of 10




1           The burden of demonstrating a federal question on a motion to dismiss for lack of
2    jurisdiction rests entirely on the party seeking to invoke the court’s jurisdiction, even though
3
     this Court may accept all material allegations of fact in the complaint as true for the purposes
4
     of this motion. Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1122 (9th Cir.
5
     2010). Plaintiff has failed to show that the complaint raises a federal question.
6

7           The Complaint mentions 42 U.S.C. § 1983 in a conclusory fashion in one paragraph of

8    the Complaint, but “§ 1983 does not create a cause of action against state agencies . . . for

9    constitutional wrongs.” Sanem v. Doe, No. CV 19-6-M-DLC-JCL, 2019 WL 1895044, at *1
10
     (D. Mont. 2019) (citing Will v. Mich. Dep’t of State Police, 491 U.S. 58, 65, 71, 109 S. Ct.
11
     2304, 105 L. Ed. 2d 45 (1989), and Maldonado v. Harris, 370 F.3d 945, 951 (9th Cir. 2004)).
12
     Even taken together with allegations citing to the Fifth and Fourteenth Amendments, these
13
     allegations of federal questions are not central to Plaintiffs’ claim. Coeur d’Alene Tribe, 933
14

15   F.3d at 1055. In fact, Plaintiffs’ entire claim rests on the proper interpretation of Washington

16   State statutes and the authority granted to LCB thereunder. Additionally, Plaintiffs’ requested
17   relief in the form of injunctions prohibiting LCB from using the word “[p]olice” to describe its
18
     officers and preventing such officers from taking any enforcement action as well as requiring
19
     the LCB to develop marijuana testing standards depends on resolution of a question of state,
20
     not federal law. Cook Inlet, 690 F.3d at 1130. Plaintiffs’ inclusion of surface allegations of
21

22   federal law questions does not overcome the fact that their claims and requested relief all

23   depend on interpretation of Washington State’s laws. As such, Plaintiffs fail to invoke this

24   Court’s jurisdiction and this action should be dismissed.
25

26


       STATE DEFENDANTS’                                   5              ATTORNEY GENERAL OF WASHINGTON
                                                                           Licensing & Administrative Law Division
       MOTION TO DISMISS                                                           1125 Washington St SE
       (2:20-CV-01494-RAJ)                                                        Olympia, WA 98504-0110
                                                                                       (360) 753-2702
            Case 2:20-cv-01494-RAJ Document 28 Filed 11/19/20 Page 6 of 10




1           2.      In the alternative, all claims against State Defendants should be dismissed
                    for lack of personal jurisdiction
2
            Alternatively, the Court should dismiss all causes of action against the State Defendants
3

4    because Eleventh Amendment immunity bars all claims against the LCB, and the named state

5    officials in their official capacity. Moreover, this Court should dismiss any cause of action

6    under 42 U.S.C. § 1983 as not properly pled and further barred by the doctrine of qualified
7    immunity.
8
            The Eleventh Amendment to the United States Constitution provides:
9
            The judicial power of the United States shall not be construed to extend
10          to any suit in law or equity, commenced or prosecuted against one of the
            United States by citizens of another state, or by citizens or subjects of any
11
            foreign state.
12
     U.S. Const. amend. XI.
13
     This Constitutional provision bars actions against states in federal court, absent that state’s
14
     consent. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100, 104 S. Ct. 900, 79
15

16   L. Ed. 2d 67 (1984). A state’s immunity from suit extends to its “agencies or departments,”

17   such as the State Liquor and Cannabis Board. Pennhurst, 465 U.S. at 100. Any consent by a
18   state to a waiver of its immunity from suit must be “unequivocally expressed.” Id. at 99.
19
            The LCB is a state agency constituted pursuant to Title 66, Chapter 66.08, Section .012
20
     of the RCW. The LCB shares Washington’s immunity from suit in federal court. Pennhurst,
21
     465 U.S. at 99–100. The LCB has not consented to waive its Eleventh Amendment immunity
22

23   and Plaintiffs do not offer any allegations to the contrary. As such, this Court lacks jurisdiction

24   over the LCB and it should be dismissed from this action.

25

26


       STATE DEFENDANTS’                                    6              ATTORNEY GENERAL OF WASHINGTON
                                                                            Licensing & Administrative Law Division
       MOTION TO DISMISS                                                            1125 Washington St SE
       (2:20-CV-01494-RAJ)                                                         Olympia, WA 98504-0110
                                                                                        (360) 753-2702
            Case 2:20-cv-01494-RAJ Document 28 Filed 11/19/20 Page 7 of 10




1            Plaintiffs also name the Governor of the State of Washington, the Attorney General of
2    Washington, and the LCB’s Chair and Executive Director in both their official and personal
3
     capacities. “[A] suit against a state official in his or her official capacity is not a suit against
4
     the official but rather is a suit against the official’s office.” Will, 491 U.S. at 71. The law is
5
     particularly clear that any claim against state officials alleging that they “violated state law in
6

7    carrying out their official responsibilities is a claim against the State that is protected by the

8    Eleventh Amendment.” Pennhurst, 465 U.S. at 121. Thus, the Eleventh Amendment bars suits

9    filed against state agencies and state officers based on violations of state law, Id. at 106, and
10
     Plaintiffs’ claims against the state officers in their official capacity should be dismissed.
11
     Plaintiffs’ claims brought against the named state officials in their personal capacities are
12
     equally defective and should also be dismissed.
13
             The Eleventh Amendment does not bar suits under 42 U.S.C. § 1983 against state
14

15   officers in their personal capacities that seek prospective injunctive relief. Ex Parte Young, 209

16   U.S. 123, 28 S. Ct. 441, 52 L. Ed. 714 (1908). However, a “complaint must contain sufficient
17   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face’ ” and
18
     “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
19
     statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L. Ed.
20
     2d 868 (2009).
21

22           Here, Plaintiffs allege that the state officials acting in their personal capacities,

23   “engineered or omitted the ongoing unlawful and unconstitutional deprivations” described in

24   the Complaint, constituting violations of their Fifth and Fourteenth Amendment rights as well
25   as their rights under 42 U.S.C §§ 1983. Compl. 17. Additionally, the Complaint asserts that
26


       STATE DEFENDANTS’                                     7              ATTORNEY GENERAL OF WASHINGTON
                                                                             Licensing & Administrative Law Division
       MOTION TO DISMISS                                                             1125 Washington St SE
       (2:20-CV-01494-RAJ)                                                          Olympia, WA 98504-0110
                                                                                         (360) 753-2702
            Case 2:20-cv-01494-RAJ Document 28 Filed 11/19/20 Page 8 of 10




1    “[u]nder color of law pursuant to 42 U.S.C. § 1983 and [o]ut of [d]esign, [p]attern and
2    [p]ractice that no reasonable [l]aw [e]nforcement [o]fficer would allow LCB has proceeded to
3
     enforce criminal cannabis statutes that it has no right to enforce… .” Compl. ¶14. Because the
4
     Complaint only mentions 42 U.S.C §§ 1983 in a conclusory fashion, Plaintiffs fail to properly
5
     plead a cause of action under that statute and this Court should dismiss any claims arising
6

7    under 42 U.S.C. § 1983 against the state officials in their personal capacities. Furthermore,

8    qualified immunity bars Plaintiffs’ claims against state officials in their personal capacities.

9           Qualified immunity shields government officials performing discretionary functions as
10
     long as their conduct does not violate clearly established constitutional law of which a
11
     reasonable person should have known. Pearson v. Callahan, 555 U.S. 223, 231, 129 S. Ct.
12
     808, 172 L. Ed. 2d 565 (2009). The test is whether the facts alleged by the plaintiff make out
13
     a violation of a constitutional right and, second, whether the right at issue was “clearly
14

15   established” at the time of the alleged violation. Id. at 232.

16          Here, Plaintiffs allege generally that the State Defendants violated their Fifth and
17   Fourteenth Amendment rights as well as their rights under 42 U.S.C §1983 by allowing the
18
     activities described in the Complaint. Compl. 17. Plaintiffs’ allege nothing, however, regarding
19
     how the alleged lack of quality and variety in available marijuana strains or the purported
20
     deficiency in training for LCB enforcement officers violates their protections against self-
21

22   incrimination and involuntary servitude, due process rights, or their right to equal protection

23   of the laws. Consequently, Plaintiffs fail to allege any clearly established constitutional right

24   implicated under the facts of this case. Second, it is objectively reasonable for the LCB Board
25   Chair and Executive Director not to interfere with the LCB’s regulation and enforcement of
26


       STATE DEFENDANTS’                                    8             ATTORNEY GENERAL OF WASHINGTON
                                                                           Licensing & Administrative Law Division
       MOTION TO DISMISS                                                           1125 Washington St SE
       (2:20-CV-01494-RAJ)                                                        Olympia, WA 98504-0110
                                                                                       (360) 753-2702
            Case 2:20-cv-01494-RAJ Document 28 Filed 11/19/20 Page 9 of 10




1    Washington State’s marijuana laws. Moreover, Plaintiffs make no factual allegations regarding
2    how Governor Jay Inslee or Attorney General Bob Ferguson violated any constitutional rights.
3
     For these reasons, the Court should dismiss the 42 U.S.C. § 1983 claims brought against the
4
     individually named state officials.
5

6                                          III.   CONCLUSION

7            For these reasons, this Court should grant the State Defendants’ motion to dismiss this

8    action for lack of jurisdiction.
9

10

11           DATED this 19th day of November, 2020.
12
                                                          ROBERT W. FERGUSON
13                                                        Attorney General
14
                                                           s/ Michelle A. Carr
15                                                        MICHELLE A. CARR, WSBA # 53647
                                                          Assistant Attorney General
16                                                        1125 Washington Street SE
                                                          PO Box 40110
17                                                        Olympia, WA 98504
                                                          Michelle.Carr@atg.wa.gov
18                                                        LalOlyEF@atg.wa.gov
                                                          (360) 586-2644
19

20                                                        Counsel for State Defendants

21

22

23

24

25

26


       STATE DEFENDANTS’                                  9             ATTORNEY GENERAL OF WASHINGTON
                                                                         Licensing & Administrative Law Division
       MOTION TO DISMISS                                                         1125 Washington St SE
       (2:20-CV-01494-RAJ)                                                      Olympia, WA 98504-0110
                                                                                     (360) 753-2702
           Case 2:20-cv-01494-RAJ Document 28 Filed 11/19/20 Page 10 of 10




1                                     CERTIFICATE OF SERVICE
2           I hereby certify that on November 19, 2020, I caused the foregoing STATE
3
     DEFENDANTS’ MOTION TO DISMISS, DECLARATION OF MICHELLE CARR and
4
     PROPOSED ORDER to be served upon the below listed Plaintiff by First Class United States
5
     mail, marked for delivery to:
6

7           JOHN NOVAK
            20126 BALLINGER WAY NE
8           PMB 260
            SHORELINE, WA 98155
9    Via PACER portal:
10          CHRISTOPHER KING
            721 E 5TH ST
11          ARLINGTON, WA 98223
12          THE HONORABLE RICHARD JONES
            U.S. DISTRICT COURT W.D. WASHINGTON
13          700 STEWART STREET SUITE 13128
            SEATTLE, WA 98101-9906
14

15
            I certify under penalty of perjury under the laws of the state of Washington that the
16
     foregoing is true and correct.
17
            DATED this 19th day of November 2020 at Olympia, WA.
18

19

20                                                     /s/ K’Laine S. Hatfield______________
                                                       K’LAINE S. HATFIELD
21                                                     Legal Assistant

22

23

24

25

26


       STATE DEFENDANTS’                              10             ATTORNEY GENERAL OF WASHINGTON
                                                                      Licensing & Administrative Law Division
       MOTION TO DISMISS                                                      1125 Washington St SE
       (2:20-CV-01494-RAJ)                                                   Olympia, WA 98504-0110
                                                                                  (360) 753-2702
